DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Arguments , filed 06/30/2022, with respect to the art rejection(s) of independent claim(s) 1, 12, 24, 31 under 35 U.S.C. 103 have been fully considered and are persuasive (in Keusgen the selected best pairs of transmit and receive beamforming coefficients do not correspond to the claimed “codebook”).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference cited below

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750). 
With respect to claim 1, Bhamidipati et al. disclose: 
receiving electric field information regarding a plurality of beams generated by a plurality of antennas of a wireless communication device (Fig. 14, S246, refer to the measured (emitted) power for each antenna element column 12, lines 48-65, the disclosed power measurement (column 11, lines 5-9, 202 measurement antenna within testing chamber 200, also lines 26-43) involves receiving electric field information (power) regarding a plurality of (transmit) beams by a plurality of antennas (column 12, lines  54-66) of a wireless communication device (the electronic device under test (DUT) in the testing chamber, column 12, lines 40-44. Fig. 3  cell phone  (column 6, lines 41-48 and Fig. 7-8 are also related), is an example of the electronic device).  Alternatively refer to Fig. 16 and column 14, lines 3-13, S288 involves determining delay values for the antenna elements that maximize respective powers (electric field information)), wherein the electric field information is based on a per-antenna measurement procedure (Fig. 14 step S246. Fig. 16, S288, column 14, lines 5-23); generating a codebook based at least in part on the electric field information (Fig. 14, step 250 for all codebook entries and 252 corresponds to the claimed generating. A grouped codebook is generated, column 13, lines 1-30. For Fig. 16, refer to S294 which is based on S288, column 14, lines 29-48 and Table 4. Refer to the generating the updated codebook at S294), wherein the codebook identifies codewords corresponding to the plurality of beams (the entries of codebook (Table 3) corresponding to the delay phases correspond to the claimed codewords and correspond to the plurality of (transmit) beams created by the respective phase delays w1, x1, y1, z1 , column 8, lines 30-51 also applicable to the 4 antennas of Fig. 14, also column 9, lines 10-11, column 12, lines 48-50. Fig. 16 refer to the codebook of Table 4), and wherein the codebook identifies beams to be used for communication by the wireless communication device (Table 3 where 4 transmit beams are identified by the codebook. Similar analysis for Table 4) ; and providing information identifying the codebook (Fig. 14, column 13, lines 30-34 the loading of the grouped codebook into the memory of the wireless device corresponds to the claimed providing information identifying the codebook (all of its entries are loaded). Fig. 16 the updated codebook is also understood to be loaded to the electronic device).
	Bhamidipati et al. do not disclose: pairs.
However, Bhamidipati et al disclose: pairs (column 8, lines 37-40 as related to Fig. 8 and 9, in the two antenna element system, transmit pairs of beams are formed according to the codebook e.g. Table 3 or Table 4 (for two antennas),  column 8, lines 31-37,  column 9, lines 10-21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhamidipati et al. to implement the methods off Bhamidipati et al. (including Fig. 14, Fig. 16) for a two antenna element system to perform testing of codebook entries and adjustment (correction) of a precalculated codebook to overcome memory limitations of codebook entries which prevents efficient operation (column 4, lines 17-60 also column 12, lines 40-47, column 13, lines 62-63).

With respect to claim 4, modified Bhamidipati et al. disclose: wherein the electric field information identifies phase information and amplitude information for each antenna of the plurality of antennas (Fig. 16, iterative 288, 292, 284, 286 column 14, lines 8-19, where the electric field information (measured power) identifies phase information and amplitude information for each antenna of the plurality of antennas in steps S289 (approximated phase values (phase information) φ1, φ2), S290 and amplitude information (error information) e1, e2).

With respect to claim 6, modified Bhamidipati et al disclose: further comprising: receiving hardware information relating to a testing device (column 11, lines 26-30 testing device comprises measurement antenna 2020 and measurement instrument. For example when 284-288, 292 is performed for the two antennas, hardware information which identifies antenna pin mapping (antenna element identification) is received by the testing device so that the testing device performs testing of the first antenna element and the second antenna element in order to perform the respective phase scans of the first element and the second element in order and know which phase scan corresponds to which antenna element used to collect the electric field information (column 14, lines 2-13).) wherein the hardware information identifies, for an antenna of the plurality of antennas, at least one of: a modem chain, a radio frequency chain, a polarity, or an antenna pin mapping (in terms of which antenna element in tested and the other being not active and the activated (column 14, lines 5-7)).


With respect to claim 35, modified Bhamidipati et al. disclose: wherein the communication is dual-port communication (dual-port in terms of the two used transmit antennas).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Keusgen et al. (U.S. 2012/0230380).
	With respect to claim 7, Bhamidipati et al. do not disclose: receiving subarray information for the plurality of antennas, wherein the subarray information identifies one or more subarrays used to generate the plurality of beams, and wherein the codebook is based at least in part on the subarray information.
In the same field of endeavor, Keusgen et al. disclose: receiving subarray information for a plurality of antennas, wherein the subarray information identifies one or more subarrays used to generate the plurality of beams, (e.g. Fig. 7A, each subarray (subsystem) of the two subarrays of a wireless communication device is associated with respective beams out of the respective antennas, lines 1-10 of [0152] and best beam pair determination is performed per subarray [0154] therefore an implicit subarray information is received in order to perform S602).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MIMO supporting UE of Bhamidipati et al., (column 6, lines 12-13, column 1, lines 23-26) to comprise subarrays (subsystems) as taught by Keusgen et al and perform receiving subarray information for a plurality of antennas, wherein the subarray information identifies one or more subarrays (comprising two antennas) used to generate the plurality of beams in order to perform the methods of Fig. 14, 16 per subarray to generate a grouped codebook and adjusted a codebook per subarray.

7.	Claims 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Kong et al. (U.S. 2020/0209296).
	With respect to claim 3, modified Bhamidipati et al. disclose: wherein the electric field information identifies phase information and (power) for each beam of the plurality of antennas (Fig. 16, iterative 288, 292, 284, 286 column 14, lines 8-19, where the electric field information (measured power) identifies maximum power and phase values (information) used to generate each beam (for each beam) via identified respective antenna phase values and maximum power, alternatively the phase information corresponds to the fixed angle, column 14, lines 8-13, 24, column 11, lines 34-37).
	Bhamidipati et al  do not disclose: amplitude information.
In the field of antenna testing, Kong et al. disclose: amplitude information (lines 14-18 of [0036], refer to the disclosed “…strongest power (highest signal amplitude”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the identified power of Bhamidipati et al   corresponds to an identified signal amplitude (information) as taught by Kong et al.

With respect to claim 5, modified Bhamidipati et al. disclose: wherein the electric field information identifies phase information and (power) for each antenna, of the plurality of antennas (Fig. 14 S246, lines 48-64, “each antenna element may be individually tested”. The electric field information (measured power) per antenna element identifies phase information e.g. AZ1, EL1 (in terms of degrees, column 12 Table 1) and identifies the power Pi,k e.g. P1,1,  P2,1,… ), in isolation from all other antennas of the plurality of antennas.
	Bhamidipati et al  do not disclose: amplitude information.
In the field of antenna testing, Kong et al. disclose: amplitude information (lines 14-18 of [0036], refer to the disclosed “…strongest power (highest signal amplitude”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the measured (identified) power per antenna  (S246) Bhamidipati et al   corresponds to signal amplitude (information) as taught by Kong et al.

8.	Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of de La Champelle et al. (U.S. 6,417,803).
With respect to claim 8, Bhamidipati et al. do not disclose:
determining whether a beam, generated by the wireless communication device using the codebook, matches an expected beam defined by the codebook.
Implementing beam verification, de La Champelle et al disclose: determining
whether a beam, generated by a wireless communication device, matches an expected
beam (column 5, line 43 refer to the disclosed “and verify the transmit beam pattern’,
and column 5, lines 53-57 refer to the comparison of the approximated transmit beam
pattern to the expected transmit beam pattern to verify the transmit beam pattern. Also column 3, lines 60-67 and as shown in Fig. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify et al. based on the teachings of de La Champelle et al. regarding beam verification to verify the proper function of antennas 112A, 112B which transmit beams according to the corrected codebook (S294 of Fig. 16) and the phase delay circuitry 118.

With respect to claim 9, modified Bhamidipati et al. disclose: wherein determining whether the beam matches the expected beam is based at least in part on a per-beam
measurement of phase or amplitude (the transmit beam out is measured and fit,
of RSSI (received signal strength is measured based on at least a received signal
amplitude) for example, de La Champelle column 3, lines 60-67 and as shown in Fig. 4-5.)

With respect to claim 10, modified Bhamidipati et al.. disclose: is based at least in part on a spherical cumulative distribution function of beam power (Fig. 4-5 the parabolic fit of RSSI versus the elevation and azimuth pointing angles correspond to the claimed
spherical cumulative distribution function of beam power).

9.	Claims 24-25, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Zhang et al. (U.S0 8,792,538).
	With respect to claim 24, claim 24 is rejected based on the analysis & rationale used to reject claim 1 above.
	However, Bhamidipati et al do not disclose: a memory; and one or more processors, operatively coupled to the memory, configured to:
	In the field of generating and using a codebook in wireless communication, Zhang et al. disclose: :a memory; and one or more processors, operatively coupled to the memory, configured to (column 18, lines 27-40, program instructions stored which execute all or part of the disclosed steps, stored in a memory (e.g. ROM or optical disk, USB flash drive), personal computer corresponds to the claimed one or more processors, operatively coupled to the memory (column 18, lines 30-40) configured to (perform steps of the invention, e.g. 303-305 of Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement (what is described in at least Fig. 14, 16) Bhamidipati et al based on the teachings of Zhang et al. regarding  a software based implementation, using a memory; and one or more processors, operatively coupled to the memory, configured to implement Fig. 14, Fig. 16 to implement those methods according to a known and suitable implementation (Zhang et al., column 17, lines 48-54,  column 18, lines 24-40).
Claims 23, 36 are rejected based on the analysis & rationale used to reject claims 4, 35 above.

10.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Zhang et al. (U.S0 8,792,538) and further in view of Kong et al. (U.S. 2020/0209296).
	Claim 26 is rejected based on the analysis & rationale used to reject claim 5 above.

11.	Claims 12, 16-18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Dubey et al (U.S. 10,439,921).
	With respect to claim 12, Bhamidipati et al. disclose: 
loading a codebook (Fig. 16 takes place during S289 and/or S290, lines 22-28, the a codebook from the codebook database that approximates the determined φ1, φ2…,φn involves loading a codebook from the  database in order to perform the comparison metirc e.g. Euclidean distance. S290 where the difference e is determined based on loading entries of the determined codebook (of S289)), wherein the codebook indicates parameters for beam generation for communication by the UE using a plurality of antennas of the UE (The codebook out of the codebook database or the identified codebook used in S290) indicates parameters for beam generation (e.g. phase delays 31, x1,y1, z1, (4 antenna elements) column 9, lines 29-41. Regarding the claimed UE refer to the cell phone of Fig. 3 or Fig. 4, column 6, lines 41-48, column 2, lines 40-43, 47-51, column 7, lines 44-46), and wherein the codebook is based at least in part on measurement information gathered using a per-antenna measurement procedure (the codebook from the codebook database (column 13, lines 23-33 is put together based at least in part of measurement information gathered using a per-antenna measurement procedure (of Fig. 14, S246, column 12, lines 48-66 where the grouped codebook determined by Fig. 14 is loaded into codebook data based 104, column 13, lines 24-35 and lines 62-66 where the method of Fig. 16 identifies which group codebook should be used (out of  all the grouped codebooks loaded in the codebook database)); and generating a plurality of beams based at least in part on the codebook (refer to the corrected codebook which is based at least in part on the codebook (identified in S289 and used in the error computation of S290. Column 4, lines 54-60, beams are created from each of the transmit antenna of the UE in response to the used entry of the adjusted codebook (S294), column 7, lines 44-54), wherein one or more first antennas of the UE are active during generation of a beam of the plurality of beams (the four antenna elements are active when beams corresponding to the adjusted codebook are used (corresponding corrected phase delays are used in respective antenna elements to generated corresponding antenna beams).
	Bhamidipati et al. do not disclose: and wherein one or more second antennas of the UE are not active during generation of the beam.
	In the field of using a mobile device, Dubey et al. disclose: one or more second
antennas of a UE are not active during generation of a beam (column 26, lines 39-50,
mobile device comprises (for example) an antenna for receiving/transmitting cellular
signals, a Bluetooth antenna for receiving/transmitting Bluetooth signals. Case when
Bluetooth function of the mobile is off (not used) when the user of the mobile performs cellular communication (during generation of a beam by the antenna used for cellular
communication)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the UE of Bhamidipati et al.  to include
a Bluetooth antenna (as taught by Dubey et al.) to allow the UE of Bhamidipati et al.  to
selectively receive or transmit Bluetooth signals. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention (or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized) that the one or more second antennas (Bluetooth antenna) is not active during generation of the beam (when the UE of Bhamidipati et al uses the adjusted codebook to generate beams out of the four antenna elements) when the user of the UE of modified Keusgen et al. does not want to transmit or receive Bluetooth signals (Bluetooth is not used).

With respect to claim 16, modified Bhamidipati et al. disclose: wherein a first beam of the plurality of beams and a second beam of the plurality of beams are associated with a parent-child relationship (first and second beam are associated with the adjusted/corrected codebook that has a parent-child relationship with the identified codebook of S289. The adjusted/corrected codebook is related a child to the not corrected codebook of S289).

With respect to claim 17, modified Bhamidipati et al. disclose: wherein the UE includes an antenna subarray that includes at least two antennas of the plurality of antennas (the 4 antenna elements of the UE comprise the claimed antenna subarray), and wherein the codebook is associated with an odd number of beams for the antenna subarray (the codebook is associated with an odd number of beams (is associated with four antenna beams which encompasses the claimed is associated with an odd number of claim (e.g. 1 or 3 beams out of the 4 beams)). The current claim language does not limit the codebook to be associated with only an odd number of beams)).
With respect to claim 18, modified Bhamidipati et al. disclose: wherein each subarray of the UE is associated with an odd number of beams (one subarray of the four antenna elements which encompasses the claimed is associated with an odd number of claim (e.g. 1 or 3 beams out of the 4 beams)). The current claim language does not limit the codebook to be associated with only an odd number of beams)).

With respect to claim 20, modified Bhamidipati et al. disclose:
wherein the parameters for beam generation are configured parameters that are based at least in part on characteristics of the UE (e.g. the characteristic that the UE has 4 antenna elements that are phase delay controlled).

With respect to claim 21, modified Bhamidipati et al. disclose: wherein the characteristics of the UE include at least one of: a number of the plurality of antennas of the UE (four phase/delay controlled antenna elements), a geometry of the plurality of antennas, a radio frequency chain configuration of the UE, or an antenna module configuration of the UE.

With respect to claim 22, modified Bhamidipati et al. disclose
wherein the configured parameters include at least one of: an amplitude associated with an antenna of the plurality of antennas or the beam, a phase associated with the antenna or the beam (phase delays of each of the four antenna elements), a parent-child relationship between two or more beams of the plurality of beams, a beam pair relationship between at least two beams of the plurality of beams, or a polarity associated with the antenna or a beam of the plurality of beams.

With respect to claim 23, modified Bhamidipati et al. disclose
wherein generating the plurality of beams based at least in part on the codebook further comprises: generating the plurality of beams using a respective codeword ((codewords w1+e1, x1+e2, y1+e3, Z1+e4 of Table 4 (for example)) i.e. the corrected phase delay entries per antenna and CB row) of a plurality of codewords identified by the codebook, wherein a codeword corresponding to the beam indicates that the one or more first antennas are to be active during generation of the beam and that the one or more second antennas are not to be active during generation of the beam (since there only four entries for each of the antenna elements and not additional entries for the Bluetooth antenna, the corrected codewords indicate that the one or more first antenna are to be active).

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Dubey et al (U.S. 10,439,921) and further in view of Hou et al. (CN 201656965 U)(machine translation relied upon).
With respect to claim 13, Bhamidipati et al., Dubey et al. do not disclose:
wherein the one or more first antennas and the one or more second antennas are part of a same antenna subarray or a same antenna module.
In the field of implementing a UE (mobile terminal), Hou et al. disclose: one or
more first antennas and one or more second antennas are part of a same antenna
subarray or a same antenna module ([0010] (of translation) refer to the antenna
assembly which comprises cellular communication antennas and a Bluetooth antenna,
[0012]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to implement the wireless communication antennas
and the Bluetooth antenna of Bhamidipati et al., in an antenna assembly (taught by Hou et al. [0010] integrated in the battery cover of the UE of Bhamidipati et al.,.) “so as to simplify the structure design of the mobile terminal whole machine, the mobile terminal
miniaturization, thinness of the development trend” ([0012], [0010] of Hou et al.).

13.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Dubey et al (U.S. 10,439,921) and further in view of Keusgen et al. (U.S. 2012/0230380) and Harrison et al. (U.S. 2019/0013977).
	With respect to claim 19, Bhamidipati et al., Dubey et al. do not disclose:
wherein each subarray, of subarrays of the UE, is associated with a same number of beams per multiple-input multiple-output layer.
	In the same field of endeavor, Keusgen et al. disclose: wherein each subarray, of subarrays of a wireless communication device is associated with a number of beams (e.g. Fig. 7A, each subarray (subsystem) of the two subarrays of a wireless communication device is associated with respective beams out of the respective antennas, lines 1-10 of [0152]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MIMO supporting UE of Bhamidipati et al., (column 6, lines 12-13, column 1, lines 23-26) to comprise subarrays (subsystems) as taught by Keusgen et al and perform the methods of Fig. 14, 16 per subarray to generate a grouped codebook and adjusted a codebook per subarray.
	Modified Bhamidipati et al., Dubey et al, Keusgen et al. do not disclose: is associated with a same number of beams per multiple-input multiple-output layer.
	In the same field of endeavor, Harrison et al. disclose: is associated with a same number of beams per multiple-input multiple-output layer ([0061] and [0208]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhamidipati et al., based on the teachings of Harrison et al. to include a precoder in each subarray of Bhamidipati et al such that each subarray is associated with a same number of beams per multiple-input-multiple output layer so that Bhamidipati et al transmits different layers (different information and/or data) using the same number of beams (Harrison et al., [0061], [0208]).

14	Claims 31, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Zhang et al. (U.S0 8,792,538) and Dubey et al (U.S. 10,439,921). 
	With respect to claim 31, Bhamidipati et al. discloses the limitations of claim 31 as explained in the rejection of claim 12 above.
	However, Bhamidipati et al, do not disclose: a memory; and one or more processors, operatively coupled to the memory, configured to: 
and wherein one or more second antennas of the UE are not active during generation of the beam.
In the field of generating and using a codebook in wireless communication, Zhang et al. disclose::a memory; and one or more processors, operatively coupled to the memory, configured to (column 18, lines 27-40, program instructions stored which execute all or part of the disclosed steps, stored in a memory (e.g. ROM or optical disk, USB flash drive), personal computer corresponds to the claimed one or more processors, operatively coupled to the memory (column 18, lines 30-40) configured to (perform steps of the invention, e.g. 303-305 of Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement modified Bhamidipati et al (as relating to Fig. 16) based on the teachings of Zhang et al. regarding  a software based implementation, using a memory; and one or more processors, operatively coupled to the memory, configured to implement modified Bhamidipati et al (as relating to Fig. 16)  according to a known and suitable implementation (Zhang et al., column 17, lines 48-54,  column 18, lines 24-40).
	Modified Bhamidipati et al., Zhang et al. do not disclose: and wherein one or more second antennas of the UE are not active during generation of the beam.
In the field of using a mobile device, Dubey et al. disclose: one or more second
antennas of a UE are not active during generation of a beam (column 26, lines 39-50,
mobile device comprises (for example) an antenna for receiving/transmitting cellular
signals, a Bluetooth antenna for receiving/transmitting Bluetooth signals. Case when
Bluetooth function of the mobile is off (not used) when the user of the mobile performs cellular communication (during generation of a beam by the antenna used for cellular
communication)).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the UE of Bhamidipati et al.  to include
a Bluetooth antenna (as taught by Dubey et al.) to allow the UE of Bhamidipati et al.  to
selectively receive or transmit Bluetooth signals. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention (or one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized) that the one or more second antennas (Bluetooth antenna) is not active during generation of the beam (when the UE of Bhamidipati et al uses the adjusted codebook to generate beams out of the four antenna elements) when the user of the UE of modified Keusgen et al. does not want to transmit or receive Bluetooth signals (Bluetooth is not used).

Claim 34 is rejected based on the rationale used to reject claim 16 above.

15	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bhamidipati et al. (U.S. 10,833,750) in view of Zhang et al. (U.S0 8,792,538), Dubey et al (U.S. 10,439,921) and further in view of Hou et al. (CN 201656965 U)(machine translation relied upon).
	With respect to claim 32, Bhamidipati et al., Zhang et al., Dubey et al. do not disclose:
wherein the one or more first antennas and the one or more second antennas are part of a same antenna subarray or a same antenna module.
In the field of implementing a UE (mobile terminal), Hou et al. disclose: one or
more first antennas and one or more second antennas are part of a same antenna
subarray or a same antenna module ([0010] (of translation) refer to the antenna
assembly which comprises cellular communication antennas and a Bluetooth antenna,
[0012]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to implement the wireless communication antennas
and the Bluetooth antenna of Bhamidipati et al., in an antenna assembly (taught by Hou et al. [0010] integrated in the battery cover of the UE of Bhamidipati et al.,.) “so as to simplify the structure design of the mobile terminal whole machine, the mobile terminal
miniaturization, thinness of the development trend” ([0012], [0010] of Hou et al.).

Allowable Subject Matter
16.	Claims 2, 11, 14-15, 33 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOPHIA  VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        09/12/22-